Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 06/15/2021 is/are being considered by the examiner.
Claims 8-12, 14-15, 21, 23-25, 28-33 are pending:
Claims 1-7, 13, 16-20, 22, 26, 27 are canceled

The affidavit under 37 CFR 1.132 filed 06/15/2021 is insufficient to overcome the rejection of claim 8-12, 14-15, 21, 23-25, 28-33 based upon 35 USC 103 as set forth in the last Office action because:
It appears that the affidavit is solely directed towards asserting a position that one of ordinary skill in the art might take based solely upon the opinion of Nicholas Kray while failing to provide any actual evidence to ground the assertions.
Applicant, page 6 of remarks, states that the affidavit is supporting discussion to the arguments presented on pages 7-15 of remarks, and thus the detailed response to these arguments below will additionally be considered the full response to the affidavit.


Response to Arguments


Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112a and 112b rejections have been fully considered and are persuasive.  The 35 USC 112a and 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections based on McCay (US 123,274), Hammond (US 695,389), NPL Composites for Marine Applications have been fully considered. 
Related to Independent Claims 8, 15, 24
Applicant asserts, page 7-9, that Hammond fails to describe a protuberance based on Hammond using the name “groove”, and based on that the projection does not project past the surface of the hub 1 itself.
The office respectfully disagrees. The naming conventions applied in prior art, while considered, does not limit the interpretation of the disclosed structure itself. Further, the fact that a structure does not project beyond itself is not persuasive as to the lack of a projection. The protuberance of Hammond formed of the first surface, the edge, and the second surface is a protuberance that projects from the base geometry of hub sections 2/3.

    PNG
    media_image1.png
    375
    528
    media_image1.png
    Greyscale

Applicant asserts, page 9-10, that it would be improper hindsight to only apply the protuberances of Hammond to McCay because Hammond uses a split hub 1 with portions 2/3 while McCay uses collars G.
The office respectfully disagrees, as the hub portions 2/3 of Hammond and the forward/aft collars G of McCay are equivalent mounting, support, and fluid-dynamic flow surface structures that happen to have two different inventors that merely use two different naming conventions.
Applicant asserts, page 9-10, that when modifying the collars G of McCay that “both portions [both hub sections 2/3] must be incorporated [into collars G] or neither of them” and that “modifying McCay to include the forward portion 3 and rear portion 2 of hub 1 entirely replaces the collars G”.
The office respectfully disagrees, and notes that Applicant appears to fundamentally not understand the rejection of record. The retention collars G of McCay is not being removed for the combination of McCay and Hammond, but rather the outer fluid reaction surface of both the forward and aft collars G of McCay is being modified to have the protuberance shape of hub portions 2/3 as taught by Hammond.
The office would like to remind applicant that the office is available for interview, if applicant believes that such a discussion would help support compact prosecution.
Applicant asserts, page 10-11, that the rejection of record fails to have any rational to combine references.
The office respectfully disagrees. As stated in the rejection of record, Hammond further teaches (C2L46-51) that the arrangement of Hammond provides the advantage of preventing dead water in front of the blades by using the protuberances to throw water outwardly towards the blades, which provides a motivation to apply the relevant corresponding structure of Hammond, as in the fluid reaction surface (ie the protuberance of Hammond) that provides the above advantage to the arrangement of McCay in order for the modified version of McCay to also benefit from the advantage of the protuberance from Hammond.
Applicant asserts, page 10-12, that the instant combination of references “would change the primary reference’s principle of operation”, due to McCay retaining blades via lip h and Hammond using a friction fit, and thus is inoperable.
The office respectfully disagrees. The addition of the protuberance from Hammond onto the arrangement of McCay does not remove the use of lips h to retain the blades, and thus has no impact on the “principle of operation” of lips h. The literal full replacement of collars G with hub portions 2/3 is not in the rejection of record, nor would it be required for the rejection of record.
Related to Dependent Claims 9-12, 14, 21, 23, 25, 28-33
Applicant asserts, page 13-14, that, in the context of Claim 11, the protuberances of Hammond do not “hydrodynamically” (emphasis applicant’s) transition between the hub and the blades.
The office respectfully disagrees. Please see the annotated Fig1 below, in the regions shown by the two circles it is shown that the protuberances are aligned with blades 6 which is a sufficient disclosure of “hydrodynamically transitioning” the flow from the hub to the blades. However, the office would like to further draw attention to C2L45-50 which states that protuberances 4 “throw the water 

    PNG
    media_image2.png
    192
    182
    media_image2.png
    Greyscale

Applicant asserts, page 14-15, that, in the context of Claims 21/23/25, the protuberance 4 fails to disclose “each of the first surface and the second surface extending radially away from the surface of the conic body and in opposite circumferential directions such that the first surface and the second surface intersect at a line forming an edge” as only the first surface reads upon the cited claim language.
The office respectfully disagrees. Claim 21 requires “each of the first surface and the second surface (1) extending radially away from the surface of the conic body and (2) in opposite circumferential directions such that (3) the first surface and the second surface intersect at a line forming an edge”. As seen in Fig1: (1) both the first and second surfaces extending radially away from the core internal surface of the conic body, (2) both the first and second surfaces are in opposite circumferential directions as each face opposite clockwise/counter-clockwise directions, and (3) see annotated Fig1 for the edge between the first and second surfaces.

    PNG
    media_image1.png
    375
    528
    media_image1.png
    Greyscale

Applicant asserts, page 15, that the first surface fails to disclose a projection from the body as it would be “non-sensical” for a structure to protrude from itself.
The office agrees that it would be nonsensical and notes that Applicant appears to fundamentally not understand the rejection of record nor the Hammond reference. The protuberance 4 of Hammond does not project beyond itself, but rather from the core geometry, ie the “planar base”, of the hub portions 2/3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claim 8, 11-12, 14, 21, 24-25, 28-33, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over McCay (US 123,274), in view of Hammond (US 695,389).
Claim 8
McCay discloses: 
“A marine propeller assembly (best seen Fig2) comprising: 
a hub comprising a forward face, an aft face, and a hub body extending between the forward face and the aft face (best seen Fig3, hub “B”), the hub configured to couple to a rotatable drive shaft (best seen Fig4, shaft “D”), the hub further configured to receive a plurality of propeller blades spaced circumferentially around the hub (best seen Fig1/2/4, blade “A”) such that a dovetail of each propeller blade of the plurality of propeller blades extends between the forward face and the aft face of the hub (best seen Fig4, dovetail “e”); 
a forward retention member configured to couple to the forward face (best seen Fig2/3, retention collar “G”), the forward retention member comprising: 
a planar base (see annotated Fig3 below), a drive shaft engagement end opposite the planar base (see annotated Fig3 below), and a truncated conic body extending between the planar base and the drive shaft engagement end along a centerline normal to the planar base (best seen Fig3); 
a central bore configured to receive the rotatable drive shafts (best seen Fig3); and 
…”

    PNG
    media_image3.png
    375
    575
    media_image3.png
    Greyscale

McCay is silent to the particularly claimed protuberance.
Hammond teaches:
“…
at least one protuberance (best seen Fig1/2) extending radially away from a surface of the conic body, the protuberance extending axially from the planar base arcuately convergent to a predetermined point between the planar base and the drive shaft engagement end (best seen Fig1/2).”

    PNG
    media_image1.png
    375
    528
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    360
    640
    media_image4.png
    Greyscale

Hammond further teaches (C2L46-51) that the arrangement of Hammond provides the advantage of preventing dead water in front of the blades by using the protuberances to throw water outwardly towards the blades.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the protuberances of Hammond to the arrangement of McCay in order to take advantage of preventing dead water in front of the blades by using the protuberances to throw water outwardly towards the blades as taught by Hammond, thus the outer fluid reaction surface of the retention collar G of McCay is being modified to have the protuberance shape as taught by Hammond.
Claim 11
The combination of McCay and Hammond, discloses: “The propeller assembly of Claim 8, wherein the protuberance is configured to hydrodynamically transition a shape of the conic body into a shape of a respective propeller blade of the plurality of propeller blades (Hammond: best seen Fig1).”
Claim 12
The combination of McCay and Hammond, discloses: “The propeller assembly of Claim 8, wherein the conic body and the at least one protuberance is integrally-formed (Hammond: best seen Fig1/2, protuberance are integrally formed with the forward retention member).”
https://www.merriam-webster.com/dictionary/integral
Claim 14
The combination of McCay and Hammond, discloses: “The propeller assembly of Claim 8, wherein the planar base is configured to couple to a complementary planar hub surface of a propeller assembly hub (McCay: best seen Fig3 annotated above).”
Claim 21
The combination of McCay and Hammond, discloses: “The propeller assembly of Claim 8, wherein the least one protuberance includes a first surface and a second surface (Hammond: best seen Fig1 annotated above), each of the first surface and the second surface extending radially away from a surface of the conic body (Hammond: best seen Fig1 annotated above) and in opposite circumferential directions such that the first surface and the second surface intersect at a line forming an edge (Hammond: best seen Fig1 annotated above), the edge of the at least one protuberance extending axially from the planar base arcuately convergent to the predetermined point between the planar base and the drive shaft engagement end (Hammond: best seen Fig1 annotated above).”
Claim 28
The combination of McCay and Hammond, discloses: “The propeller assembly of claim 8, further comprising: the plurality of propeller blades, wherein, the at least one protuberance is configured to continue a 3-D spiral or twist of an associated propeller blade of the plurality of propeller blades proximate a forward end of the associated propeller blade (Hammond: best seen Fig1/2, protuberance continues twist from an associated blade 6 near the forward end of blade 6).”
Claim 29
The combination of McCay and Hammond, discloses: “The propeller assembly of claim 28, wherein the at least one protuberance diminishes the degree of the 3-D spiral or twist from the associated blade in diminishing fashion to the surface of the conic body (Hammond: best seen Fig1/2, protuberance radially diminishes to the surface along the axial direction).”
Claim 30
The combination of McCay and Hammond, discloses: “The propeller assembly of claim 8, wherein the hub defines a plurality of dovetail grooves (McCay: best seen Fig4, dovetail groove d), each dovetail groove of the plurality of grooves configured to receive a dovetail of an associated propeller blade of the plurality of propeller blades (functional language. McCay: best seen Fig1-4).”
Claim 31
The combination of McCay and Hammond, discloses: “The propeller assembly of claim 30, wherein each dovetail groove of the plurality of dovetail grooves defines a skew angle between the forward face and the aft face (McCay: best seen Fig4, dovetail groove d is at an angle between forward and aft face).”
Claim 32
The combination of McCay and Hammond, discloses: “The propeller assembly of claim 30, wherein each dovetail groove of the plurality of dovetail grooves extends arcuately between the forward face and the aft face (McCay: best seen Fig4, dovetail groove d extends between the forward and aft faces while also extending arcuately circumferentially).”
Claim 33
The combination of McCay and Hammond, discloses: “The propeller assembly of claim 8, wherein each dovetail groove of the plurality of dovetail grooves is defined by a first undercut sidewall and a second undercut sidewall of the hub spaced apart circumferentially (McCay: best seen Fig4, undercut sidewalls of dovetail groove d).”
Claim 24
The combination of McCay and Hammond, discloses:
“A forward retention member for a propeller assembly (McCay: best seen Fig2/3, retention collar “G”; Hammond: best seen Fig1-2), the forward retention member comprising: 
a planar base (McCay: see Fig3 annotated above), a drive shaft engagement end opposite the planar base (McCay: see Fig3 annotated above), and a conic body extending between the planar base and the drive shaft engagement end along a centerline normal to the planar base (McCay: best seen Fig3); and 
at least one protuberance (Hammond: best seen Fig1/2) extending radially away from a surface of the conic body, the protuberance extending axially from the planar base arcuately convergent to a predetermined point between the planar base and the drive shaft engagement end (Hammond: best seen Fig1/2).”
Claim 25
The combination of McCay and Hammond, discloses: “The forward retention member of claim 24, wherein the least one protuberance includes a first surface and a second surface (Hammond: best seen Fig1 annotated above), each of the first surface and the second surface extending radially away from the surface of the conic body (Hammond: best seen Fig1 annotated above) and in opposite circumferential directions such that the first surface and the second surface intersect at a line forming an edge (Hammond: best seen Fig1 annotated above), the edge of the at least one protuberance extending axially from the planar base arcuately convergent to the predetermined point between the planar base and the drive shaft engagement end (Hammond: best seen Fig1 annotated above).”

Claim 9-10, 15, 23 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over McCay in view of Hammond, in further view of NPL Composites for Marine Applications.
Claim 9
The combination of McCay and Hammond discloses the arrangement of claim 8, however it is silent to the application of composite material.
NPL Composites for Marien Applications discloses (Introduction) that advantages of using composites in marine systems includes increasing resistance of the forward retention member to decomposition and erosion and relatively easy manufacture compared to other known materials such as wood or metal.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the forward retention member of McCay as modified above from a composite material to increase the resistance of the forward retention member to decomposition and erosion while increasing the ease of manufacture.
Claim 10
The combination of McCay and Hammond discloses the arrangement of claim 8, however it is silent to the application of composite material.
NPL Composites for Marien Applications discloses (Introduction) that advantages of using composites in marine systems includes increasing resistance of the forward retention member to decomposition and erosion and relatively easy manufacture compared to other known materials such as wood or metal.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the forward retention member of McCay as modified above from a composite material to increase the resistance of the forward retention member to decomposition and erosion while increasing the ease of manufacture.
Claim 15
The combination of McCay and Hammond discloses:
“A propulsion system (McCay: best seen Fig2) comprising: 
a rotatable drive shaft (McCay: best seen Fig3, shaft D) extending away from a hull of a craft (the office notes that propeller drive shaft extend away from the hulls of the crafts they are used on) [the office further clearly indicates that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice, see MPEP 2144.03.C]; 
a hub comprising a forward face, an aft face (McCay: best seen Fig3 annotated above, hub B), and a hub body extending between the forward face and the aft face(McCay: best seen Fig3 annotated above, hub B), … , the hub body coupled to the drive shaft (McCay: best seen Fig3), the hub comprising a plurality of circumferentially-spaced composite propeller blades (McCay: best seen Fig1, blades A), a dovetail of each propeller blade of the plurality of composite propeller blades extending between the forward face and the aft face of the hub (McCay: best seen Fig4, dovetail e); and 
a forward retention member configured to couple to the forward face (McCay: best seen Fig2/3, retention collar G), the forward retention member comprising: 
a planar base (McCay: best seen Fig3 annotated above), a drive shaft engagement end opposite the planar base (McCay: best seen Fig3 annotated above), and a conic body extending between the planar base and the drive shaft engagement end along a centerline normal to the planar base (McCay: best seen Fig3); and 
at least one protuberance extending radially away from a surface of the conic body (Hammond: best seen Fig1/2), the protuberance extending axially from the planar base arcuately convergent to a predetermined point between the planar base and the drive shaft engagement end (Hammond: best seen Fig1/2).”
The combination of McCay and Hammond is silent to the particular material selection recited for the hub body.
NPL Composites for Marine Applications discloses 
It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the forward retention member of the combination of McCay and Hammond as modified above from a composite material to increase the resistance of the forward retention member to decomposition and erosion while increasing the ease of manufacture.
Claim 23
The combination of McCay, Hammond, and NPL Composites for Marine Applications, discloses: “The propulsion system of Claim 15, wherein at least one protuberance of the plural protuberance includes a first surface and a second surface (Hammond: best seen Fig1 annotated above), each of the first surface and the second surface extending radially away from a surface of the conic body (Hammond: best seen Fig1 annotated above) and in opposite circumferential directions such that the first surface and the second surface intersect at a line forming an edge (Hammond: best seen Fig1 annotated above), the edge of the at least one protuberance extending axially from the planar base arcuately convergent to the respective predetermined point between the planar base and the drive shaft engagement end (Hammond: best seen Fig1 annotated above).”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747